PER CURIAM.
As authorized by Section 25 of Article VII of the Louisiana Constitution of 1921, L.S.A. and by LSA-R.S. 13:4449, and in compliance with Rule 12, Section 4, of the Supreme Court, 8 LSA-R.S., this Court does herewith apply to the Honorable, the Supreme Court of Louisiana, for instructions on a question of law arising in the above captioned appeal.
Facts.
The facts in the instant case are not disputed and are that on July 18, 1961, plaintiff was employed by Eunice Wood-works, Inc. as a carpenter; that on the above-mentioned date, while in the course and scope of employment, plaintiff received an injury to the hand and left index finger. The terminal phalanx of his left finger was surgically removed as a result of the injury. The medical testimony is to the effect that as a result of the injury and resulting surgery, plaintiff sustained a permanent disability of 11% of the left hand. The plaintiff, at the time of the accident, was receiving weekly wages such that 65% thereof would amount to less than $10.00 per week. The employee was able to return to the same type work he was performing prior to the accident in the instant case.
After a trial on the merits, the trial judge granted plaintiff judgment for the percentage loss of a hand under the provisions of LSA-R.S. 23:1221(4) (e and o), and LSA-R.S. 23:1202, as amended. The judgment granted plaintiff was $10.00 per week for 150 weeks.
From the above decision defendant has appealed to this Court.
The questions upon which we desire instructions are these:
I.
Should compensation be awarded under LSA-R.S. 23:1221(4) (o) either
(A) For permanent partial loss of use of the hand (150 weeks, LSA-R.S. 23:1221 (4) (e)); or else
(B) For permanent partial loss of use of the finger (30 weeks, LSA-R.S. 23:1221 (4) (b))?
II.
On the other hand, should compensation be denied on the ground that the injury is regarded as non-compensable under LSA-R.S. 23:1221(4) (k), as being the loss of less than the required number of phalanges set forth in said subsection k ?
Respectfully submitted:
ALBERT TATE, Jr.
J. CLEVELAND FRUGÉ
PRESTON L. SAVOY JOHN T. HOOD, Jr.
WILLIAM A. CULPEPPER Judges